EXHIBIT 10.1

 
FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT
 
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT (this
"Amendment") is dated as of as of June 11, 2008, by and between SENIOR HOUSING
PROPERTIES TRUST, a Maryland real estate investment trust (the "Company"), and
REIT MANAGEMENT & RESEARCH LLC, a Delaware limited liability company (the
"Advisor").
 
RECITAL:
 
The Company and the Advisor are parties to an Amended and Restated Advisory
Agreement, dated as of January 1, 2006 (the "Advisory Agreement").
 
The Company and the Advisor wish to amend the Advisory Agreement to adjust the
calculation of the Advisory Fee (as defined therein) with respect to certain
medical office buildings, clinics and biomedical, pharmaceutical and laboratory
buildings which the Company has contracted to buy from HRPT Properties Trust
and/or certain of its subsidiaries ("HRPT") pursuant to various purchase and
sale agreements, all dated as of May 5, 2008 (collectively, the "Purchase
Agreements").
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment, the Company and the Advisor agree as follows:
 
1.           Notwithstanding anything in Section 9 of the Advisory Agreement to
the contrary, with respect to any properties acquired by the Company pursuant to
the Purchase Agreements, the  "Average Invested Capital" (as defined in the
Advisory Agreement) for each such property on the date of acquisition shall
equal the undepreciated gross book value thereof on the books of HRPT
immediately prior to acquisition of such property by the Company (including
capitalized closing and other costs and costs which may be allocated to
intangibles or are unallocated) and all subsequent adjustments shall be based on
that initial book value.
 
2.           As amended hereby, the Advisory Agreement is hereby ratified and
confirmed.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Advisor have caused this Amendment to be
duly executed, as a sealed instrument, as of the date first set forth above.
 
            SENIOR HOUSING PROPERTIES TRUST
 


            By: /s/ David J. Hegarty
            David J. Hegarty
            President




            REIT MANAGEMENT & RESEARCH LLC
 
 
            By:/s/ Mark L. Kleifges
            Mark L. Kleifges
            Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
-2-


--------------------------------------------------------------------------------